DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 5/13/22, no claims have been added, claims 9, 10, 13, 14, 17, 18, 24, and 25 have been canceled, and claims 1, 3, 11, and 12 have been amended. Therefore, claims 1-8, 11, 12, 15, 16, 19-23 and 26 remain pending, with claims 1, 3,  11, 15, and 20 being independent.

Drawings
The drawings were received on 5/13/22.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2014/0183735)  in view of Bao (US 2022/0068703).
As to claim 1, Zhang teaches a via structure (fig. 10B) comprising: at least one inter-metal layer (44, 74) stacked in a vertical direction ([0054]); and a 1st via structure (see fig. A below) penetrating the at least one inter-metal layer, wherein, in the at least one inter-metal layer, a 1st vertical side (S1) of the 1st via structure does not contact a barrier metal pattern (52) while a 2nd vertical side (S2) of the 1st via structure opposite to the 1st vertical side of the 1st via structure contacts the barrier metal pattern (52, [0027], see fig. A below).
Zhang does not teach the 1st via structure comprises at least one of ruthenium (Ru) and molybdenum (Mo). However, Zhang teaches the interconnect is “copper. However, other suitable materials can be used…”. In the same area of endeavor, Bao teaches an interconnect 240 similar to that of Zhang which can comprise copper, Ru, or Mo ([0025]). Bao teaches, or at least heavily implies, that other suitable materials for copper include Ru and Mo. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Ru or Mo as the conductive material, since it has been held that a choosing from a finite number of known options is within the technical grasp of a person having ordinary skill in the art and is not patentable over the prior art. See MPEP 2143(E).

    PNG
    media_image1.png
    479
    952
    media_image1.png
    Greyscale


As to claim 2, Zhang in view of Bao further teach the 1st vertical side (S1) of the 1st via structure contacts the at least one inter-metal layer comprising only a single inter-metal layer (66) and wherein the 2nd vertical side (S2) of the 1st via structure contacts the at least one inter-metal layer comprising at least two inter-metal layers through the barrier metal pattern (Zhang, 44, 66, and 74, fig. 10B).
As to claim 5, Zhang in view of Bao further teach a 2nd via structure formed in parallel with the 1st via structure in a vertical direction, wherein a 1st vertical side (S3) of the 2nd via structure does not contact the barrier metal pattern while a 2nd vertical side (S4) of the 2nd via structure opposite to the 1st vertical side of the 2nd via structure contacts the barrier metal pattern (see Fig. A above).
As to claim 6, Zhang in view of Bao further teach the 1st vertical side (S3) of the 2nd via structure contacts the at least one inter-metal layer comprising the single inter-metal layer (66), and 17wherein the 2nd vertical side (S4) of the 2nd via structure contacts the at least one inter-metal layer comprising at least two other inter-metal layers through the barrier metal pattern (Zhang, 44, 66, and 74, fig. 10B).
As to claim 7, Zhang in view of Bao further teach a lower metal pattern (38a-f) and an etch stop layer (42)  formed on a top surface of the lower metal pattern (38a-f), the etch stop layer comprising two holes (Zhang, 48a and 48c, fig. 4) through which the top surface of the top surface of the lower metal pattern is exposed, wherein the 1st and 2nd via structures vertically land on the top surface of the lower metal pattern exposed through the two holes, wherein the single inter-metal layer is formed on the etch stop layer (Zhang, fig. 10B).
As to claim 8, Zhang in view of Bao further teach the 1st and 2nd via structures are self-aligned in the two holes formed at the etch stop layer, respectively (Zhang, Fig. 10B).

	Response to Applicant’s Arguments
The Applicant’s arguments filed 5/13/22 have been fully considered and are partially persuasive. As to claims 3, 4, 11, 12, 15, 16, 19-23, and 26, the arguments are persuasive and these claims are allowed. As to claims 1, 2, and 5-8, the arguments have been considered but are not persuasive (see rejection above).

Allowable Subject Matter
Claims 3, 4, 11, 12, 15, 16, 19-23, and 26 are allowed. The following is an examiner’s statement of reasons for allowance: see Office Action dated 4/14/22 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
5/19/22